NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CURTIS EUGENE WILSON, III,         )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D17-1506
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 23, 2018.

Appeal from the Circuit Court for Hardee
County; Marcus J. Ezelle, Judge.

Howard L. Dimmig, II, Public Defender, and
Clark E. Green, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


KHOUZAM, Judge.

             We affirm the judgment and sentences of Curtis Eugene Wilson, III,

without comment. Our affirmance, however, is without prejudice for Mr. Wilson to file an

appropriate postconviction motion alleging the involuntariness of his plea. See Fla. R.

Crim. P. 3.850(a)(5); Fla. R. Crim. P. 3.172(c); Koenig v. State, 597 So. 2d 256, 258

(Fla. 1992); Vance v. State, 796 So. 2d 1286, 1288 (Fla. 5th DCA 2001).
           Affirmed.


MORRIS and SALARIO, JJ., Concur.




                                   -2-